Title: To Thomas Jefferson from George Meade, 7 January 1803
From: Meade, George
To: Jefferson, Thomas


          
            Dear Sir
             7th. January 1802. i.e. 1803
            
          
          I beg  request You would Give me an appointment, [if it could?] be, for this City, it would be more agreeable: if not, for Alexandria, Baltimore, New York, or Boston, tho’ I own to You I would prefer this place, where I have always lived. from our long acquaintance, I take the liberty of addressing You freely.
          Commissioners are going to Madrid one is not Yet appointed (as I am Informd) I wish You would give it to my Son, Richard W. Meade, he is a Master of the French language, & understands a little of the Spanish, & would You may rely on it (tho’ my Son) do your appointment honor.
          I wish You the Compliments of the Season, & many happy returns there of. I request You would be so obliging as to favor me with  You, I am with great Respect, & Regard 
            & most Obedt. hble Servt.
          
            Geo: Meade
          
        